GOLDTHWAITE, J.
— The counsel for the plaintiff in error, contends that ihe right of action on this bond was destroyed by the act of 1st February, 1839, abolishing imprisonment for debt. It is very clear that that statute has no operation whatever, on the right of the obligee, or the remedy sought to be enforced by this action. The breach of the bond occurred previous to the enactment of the statute, and there is not a clause in it which authorizes a supposition that the Legislature intended to attempt to legislate away any vested and complete right of action.
Let the judgment be affirmed.